Exhibit 10.13

 

AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

THIS AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is made
effective as of September 11, 2019,  by and between TREEMONT CAPITAL PARTNERS
III, LP, a Texas limited partnership (“Seller”), and LODGING FUND REIT III OP,
LP, a Delaware limited partnership (“Purchaser”).

RECITALS

A. Seller and Purchaser previously entered into that certain Agreement of
Purchase and Sale dated July 26, 2019 (the “Agreement”)  with respect to the
property located at 6004 Marsha Sharp Freeway, Lubbock, Texas 79407 and commonly
known as “Home2 Suites by Hilton – Lubbock, TX” (“Property”).

B. As a condition to Purchaser electing to proceed with the acquisition of the
Property in accordance with the Agreement, the parties desire to amend the
Agreement in certain respects as set forth below.

AMENDMENT

 

NOW, THEREFORE, in consideration of the execution and delivery of the Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1. Defined Terms.  All capitalized terms used herein have the same meanings
ascribed to them in the Agreement.

2. Study Period Extension.  The Study Period, as set forth in Section 1.52 of
the Agreement, shall be amended to 5:00 p.m., Central Time, on September 13,
2019.  In the event Purchaser is not in receipt of all third party reports by
such time, Seller may elect, in its sole and absolute discretion, to further
extend the Study Period to 5:00 p.m., Central Time, on September 17, 2019 by
delivering written notice to Purchaser and Title Company of such election by
electronic mail. 

3. Counterpart Execution.  This Amendment may be executed in multiple
counterparts which, when combined together, shall constitute an original of this
Amendment.  In addition, facsimile signatures or PDF signatures (sent by e-mail)
of the parties shall be effective on all counterparts of this Amendment.

4. Entire Agreement.  This Amendment, together with the Agreement, embodies the
entire Agreement of the parties hereto.  The Agreement, as amended hereby, can
only be further modified or varied by written instrument subscribed to by all
the parties hereto. 

5. Effect of Amendment.  All terms and conditions of the Agreement not
specifically amended hereby are hereby ratified, confirmed, and shall continue
in full force and effect.

[signature page to follow]

 





1




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

SELLER:

 

 

 

TREEMONT CAPITAL PARTNERS III, LP, a

 

Texas Limited Partnership

 

 

 

 

By:

TREEMONT CAPITAL PARTNERS III GP, LLC,

 

 

 

a Texas Limited Liability Company, Its General Partner

 

 

 

 

 

By:

TREEMONT INVESTMENTS, INC.,

 

 

 

 

a Texas Corporation, Its Sole Member

 

 

 

 

 

By:

/s/ Philip A. McRae

 

 

 

 

Philip A. McRae, President

 

 

 

 

 

PURCHASER:

 

 

 

Lodging Fund REIT III OP, LP.

 

a Delaware limited partnership

 

 

 

By:

Lodging Fund REIT III, Inc.

 

 

a Maryland corporation

 

Its:

General Partner

 

 

 

 

 

By:

/s/ David Durell

 

 

David Durell, Chief Acquisition Officer

 



2

